MEMORANDUM **
Joseph Leonardo Gallardo, a California state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that prison officials violated his right to access the courts by interfering with his receipt of legal documents. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly dismissed Gallardo’s access to courts claim alleging defendants failed to provide him with copies of the prison’s incoming mail logs to support his state habeas corpus petition. However, that proceeding, which was dismissed for failure to state a claim, did not challenge Gallardo’s conviction, sentence, or conditions of confinement, but rather, was an attempt to obtain a case file from his state court trial counsel which Gallardo labeled “Client-Lawyer work product.” See Lewis v. Casey, 518 U.S. 343, 355, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996) (the impairment of prisoners’ capacities to litigate, other than to attack their sentences or challenge the conditions of their confinement, are “simply one of the incidental (and perfectly constitutional) consequences of conviction and incarceration”).
Gallardo’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.